Citation Nr: 1536525	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a urethral cyst prior to November 9, 2012 and to a disability rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for a right ovarian cyst.

3.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to June 2007.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for urethral cyst, right ovarian cyst, and migraine headaches, and assigned non-compensable disability ratings, and denied service connection for anxiety and obsessive compulsive disorders.  Subsequently, in a November 2008 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 10 percent, effective the date of claim for service connection. 

The Veteran initially requested a Travel Board hearing, which was scheduled for August 12, 2010.  However, prior to the scheduled hearing date, the Veteran submitted an August 2010 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2015).

In September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran new VA medical examinations.  The action specified in the September 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In March 2013, the RO granted entitlement to service connection for anxiety disorder NOS and obsessive compulsive disorder.  The Veteran has not appealed either the initial disability evaluation or effective date assigned.  Accordingly, the Board finds that the March 2013 RO decision constitutes a full grant of the issue of entitlement to service connection for an acquired psychiatric disability and the Board no longer has jurisdiction of this issue.  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran had daytime voiding intervals between 2 and three hours and nighttime awakening to void two times per night, but no greater.  She also suffered from urinary leakage that did not require the use of absorbent pads.  

2.  The Veteran suffers from recurrent urinary tract infections associated with her service connected urethral cyst that require treatment with antibiotics approximately four times per year, but do not require drainage, frequent hospitalizations, or continuous intensive management.  

3.  The Veteran's ovarian cyst causes intermittent pelvic pain which does not require continuous treatment.

4.  The Veteran's headaches do not result in prostrating attacks occurring on average once a month or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no greater, for a urethral cyst have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7529 (2015).

2.  The criteria for an initial compensable disability evaluation for an ovarian cyst have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.116, Diagnostic Code 7628 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Urethral Cyst

Diseases of the genitourinary system result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  When diagnostic codes refer to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  The Veteran's service-connected urethral cyst has been rated as 0 percent disabling under Diagnostic Code 7529, which rates benign neoplasms of the genitourinary system.  Under Diagnostic Code 7529, a disability should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b.

In this case, there is no evidence that the Veteran suffers from renal dysfunction associated with her urethral cyst. The Veteran's primary complaints associated with her urethral cyst are urinary frequency, urinary incontinence, and frequent urinary tract infections.  

Voiding dysfunction is rated base upon urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2015).

Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation.  Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation.  Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation.  Id.

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  Id.

At an August 2007 VA examination, the Veteran denied urinary incontinence or recurrent urinary tract infections.  The examiner found no current pathology associated with the Veteran's urethral cyst.

In her August 2008 notice of disagreement, the Veteran complained of urinary frequency and pain at the location were the cyst was removed.  

At a November 2012 VA examination, the Veteran complained of spraying of the urinary stream and frequent urinary tract infections.  She also reported some urinary leakage associated with her urethral cyst, but does not require the use absorbent materials.  The examiner noted the need for treatment with oral antibiotics at least four times a year for urinary tract infections, as well as urinary frequency with daytime voiding intervals of two to three hours and nighttime awakening to void two times.  The VA examiner opined that the Veteran's frequent urinary tract infections are the result of surgery to remove her service connected urethral cyst.  

Based on the above evidence, the Board finds that entitlement to an initial 10 percent evaluation is warranted, but that a disability evaluation in excess of 10 percent must denied for the entire period on appeal.  

The Board notes that in her April 2008 notice of disagreement, the Veteran complained of urinary frequency.  Although the Veteran did not provide any details concerning the severity of this symptom and the August 2007 VA examiner did not address whether the Veteran suffered from this symptom, in light of the finding by the November 2012 VA examiner that the Veteran suffers from urinary frequency, the Board finds the Veteran's earlier subjective complaints to be credible and will assign an initial compensable evaluation.  

However, there is no competent evidence establishing that the Veteran has a daytime voiding interval between one and two hours or less or awakens to void three or more times a night.  Accordingly a disability evaluation in excess of 10 percent cannot be assigned for any period on appeal under the criteria for rating urinary frequency.

The Board has also considered whether using different rating criteria would afford the Veteran a higher disability evaluation.  The Veteran has reported some urinary leakage; however, as her incontinence does require the wearing of absorbent materials, a compensable disability evaluation cannot be assigned under the criteria for voiding dysfunction.  The Veteran also suffers from recurrent urinary tract infections associated with her urethral cyst.  However, as this condition does not require drainage, frequent hospitalizations, or continuous intensive management, a disability evaluation in excess of 10 percent cannot be assigned under the criteria for rating urinary tract infections.  

In conclusion, while an initial compensable evaluation is warranted for the Veteran's service connected urethral cyst, a disability evaluation in excess of 10 percent must be denied for the period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Ovarian Cyst

Diagnostic Code 7628 addresses benign neoplasms of the gynecological system or breast, and instructs to rate according to impairment in function of the urinary or gynecological systems, or skin.

Under Diagnostic Code 7615, disease, injury, or adhesions of the ovary are assigned a non-compensable evaluation if the condition is manifested by symptoms that do not require continuous treatment.  A 10 percent rating is warranted when the condition is manifested by symptoms that require continuous treatment.  A 30 percent rating is warranted if the condition is manifested by symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116.  

Additionally, because the Veteran has described symptoms of pelvic pain, consideration under Diagnostic Code 7629, which rates endometriosis, is also warranted.  An evaluation of 10 percent is warranted for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  An evaluation of 30 percent is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  An evaluation of 50 percent is warranted for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  Id.

At her August 2007 VA examination, the Veteran complained of pelvic pain, but denied heavy or irregular bleeding.  She treated her condition with Motrin.  The Veteran had a normal pelvic examination and the VA examiner did not find any current pathology.   

In her August 2008 notice of disagreement, the Veteran complained of severe cramps and pain due to the cyst on her right ovary as well as abnormal pap smears.

At a November 2012 VA examination, the Veteran reported experiencing sharp, intermittent pain associated with her ovarian cyst approximately four times a month, which she treats with Motrin as needed.  The examiner found that her condition does not require continuous treatment or impact her ability to work.  

VA outpatient treatment records were also reviewed, but they did not reflect any additional symptoms associated with the Veteran's ovarian cyst.  

Based on the above evidence, the Board finds that entitlement to a compensable evaluation is not warranted for any period on appeal.  While the Board accepts as credible the Veteran's complaints of pelvic pain and cramping associated with her ovarian cyst, the competent medical evidence reflects that this condition does not require continuous treatment.  Accordingly a compensable evaluation is not warranted under any of the diagnostic codes discussed above for the period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Migraine Headaches

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.12a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine headaches are evaluated as follows: a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; and, a non- compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran was afforded a VA examination in August 2007.  At that time, the Veteran reported severe, recurring headaches affecting the side of her head with sensitivity to light and sound.  She reported an average of three headaches each week, with each attack lasting several days.  She reported she is able to work with medication, but then later stated that she is unable to function during these headaches.  Her condition was treated with Motrin with poor response.  She was diagnosed with migraine headaches.  

In an April 2008 notice of disagreement, the Veteran reported suffering from headaches three or four times a week.  VA outpatient treatment records for the period on appeal reflect that the Veteran has complained of frequent headaches, but that these are generally mild and unaccompanied by nausea, vomiting, sensitivity to light or sound, or visual changes.  

In November 2012, the Veteran was afforded another VA examination.  At that time, she was diagnosed with migraine headaches and tension headaches.  She reported headaches every day, particularly in the evening.  At times, the pain is only on one side of her head and at other times, it is all over.  She treats these headaches with either Tylenol or Motrin.  MRI and CT scans of the head have been normal.  The examiner stated that the Veteran does not experience characteristic prostrating attacks of migraine pain, but does have prostrating attacks of non-migraine headache pain less than once every two months.  The Veteran's headache condition does not impact her ability to work.  

Based on the above evidence, the Board finds that entitlement to a higher disability evaluation for the Veteran's headaches is not warranted.  Although the Board acknowledges that the Veteran suffers from frequent headaches, the preponderance of the evidence supports a finding that these headaches are only rarely prostrating and do not significantly interfere with the Veteran's ability to work or otherwise perform her daily activities.  Therefore, the Veteran does not suffer from characteristic prostrating attacks occurring on an average once a month over the last several months, which is required for a 30 percent evaluation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Extraschedular Evaluations

The Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has any "exceptional or unusual" disabilities; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular ratings.  

Therefore, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an initial 10 percent disability rating for a urethral cyst is granted.

Entitlement to an initial compensable disability rating for a right ovarian cyst is denied.

Entitlement to an initial disability rating in excess of 10 percent for migraine headaches is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


